




EXHIBIT 10.58
2014 PERFORMANCE GOALS FOR
CEO SHORT-TERM INCENTIVE BONUS
Performance Criteria
Goals and Minimum and Maximum Thresholds
Allocation of Target Amount ($) (1)
San Jose Water Company Return on Equity for the 2014 Fiscal Year (2)


Target Goal:  9.45%


Minimum Threshold:  7.00%


Maximum Goal:   At least 11.00%


$56,334
Compliance (Environmental) (3)


Maximum Goal:  No material water quality or environmental violations (Goal and
Minimum Threshold are not applicable).


$56,333
San Jose Water Company
Operational Goals
Target Goal:  Achieve 80% of identified key water industry objectives measured
primarily in terms of service, reliability and efficiency.


Minimum Threshold:  Achieve 70% of identified water industry objectives.


Maximum Goal:  Achieve 90% of identified key water industry objectives.


$56,333



1)
The target 2014 annual cash bonus amount is equal to $169,000, which is 25
percent of Mr. Roth’s 2014 base salary per his employment agreement. The actual
bonus attributable to each performance goal may range from 0 to 150 percent of
the portion of the target bonus amount allocated to that goal. Based on the
Committee determination of the level of achievement of each performance goal,
the amount payable with respect to that goal will be as follows:



•
If the goal is attained at target level, 100 percent of the allocated amount
will be paid.

•
If the goal is only attained at the minimum level, then 50 percent of the
allocated amount will be paid.

•
If the goal is attained at or above maximum level, then 150 percent of the
allocated amount will be paid.

•
Should the actual level of attainment of any such performance goal be between
two of the designated levels, then the bonus potential with respect to that goal
will be interpolated on a straight-line basis.



2)
The return on equity calculation will be based on adjusted net income determined
by adding back to net income the accrued annual cash bonuses for the officers
for fiscal year 2014.



3)
“No material water quality or environmental violations” means the absence of
citations with material fines issued by state or federal environmental
regulators in the performance year in connection with violations which occurred
in the performance year. A material fine will be deemed to occur if the amount
of the fine exceeds $25,000 in any one instance or $100,000 in the aggregate for
the year.

  




